DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 11-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art Andreas Leinung (WO – 2016/169970 A1, from IDS) discloses Parking Brake device for motor vehicle comprising:
at least one compressed-air port (10, Fig: 1-3);
an inlet ventilation solenoid valve unit (16, 32, Fig: 1-3);
a relay valve (20, Fig: 1-3); and
at least one first compressed-air output (20b, Fig: 1-3),
wherein the compressed-air port (10) is connected to the inlet ventilation solenoid valve unit (16) and to the relay valve (20, Fig: 1-3),
wherein a control line (22, Fig: 1-3) is provided such that the relay valve (20) is connected or connectable to the inlet ventilation solenoid valve unit (16, 32, via line 22’, Fig: 1-3),
wherein the control line has a first branching point and a second branching point upstream of the relay valve(the portion 22’ of the control line is between 2 branches, Fig: 1-3),
wherein an output line (24, Fig: 1-3) is provided which is connected to the at least one first compressed-air output and which has an output branching point (Fig: 1-3).
However, prior art fails to disclose wherein a spring brake line is provided which is connected via the first branching point to the control line and via the output branching point to the output line, and a trailer valve line is provided which is connected via the second branching point to the control line;
a spring brake valve is arranged in the spring brake line and is connected to the relay valve; and
a restrictor unit is arranged in the spring brake line between the output branching point of the output line and the first branching point of the control line.
Prior art fails to disclose or suggest these limitations recited in independent claim 11. Therefore, independent claim 11 is allowable. Claims 12-20 are also allowable by virtue of their dependencies from claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792. The examiner can normally be reached 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



/SAN M AUNG/Examiner, Art Unit 3657